The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                   Thursday, April 30, 2015

                                     No. 04-15-00067-CR

                                    Juan Gabriel GARZA,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 293rd Judicial District Court, Zavala County, Texas
                             Trial Court No. 13-06-03428-ZCR
                        Honorable Cynthia L. Muniz, Judge Presiding


                                        ORDER

        Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s brief
is due on May 22, 2015.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court